CaSe 18-50610-btb Doc 41 Entered 01/16/19 14:07:44 Page 1 of 1

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
§
IN RE: §
§ CHAPTER 11
HOWELL MuNITIoNS & TECHNOLOGY, INC., §
§ CASE No. 18-50610-BTB
DEBTOR(S). §
§

WITHDRAWAL OF PROOF OF CLAIM FOR IPFS CORPORATION

PLEASE TAKE NOTICE that IPFS Corporation hereby Withdraws its claim, Claims
Register No. 32 in the amount of $71,944.02 filed on September 21, 2018, in the above

captioned proceeding

Dated the 16"‘ day of January 2019.

Qu@<m\

Name: Lisa R. Chandler
Title: Litigation & Bankruptcy Reeovery Manager

l hereby certify under penalty of perjury that l am authorized to Withdraw the above

referenced Proof of Claim.

Name: Lisa R. Chandler
Title: Litigation & Bankruptcy Recovery Manager

